Exhibit 10.39
[Form of GrafTech International Ltd.
Omnibus Equity Incentive Plan Restricted Stock Unit Agreement]




GRAFTECH INTERNATIONAL LTD.
OMNIBUS EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT

THIS AGREEMENT, made as of [●], 2020 between GrafTech International Ltd.
(“GrafTech”) and [●] (the “Participant”).
WHEREAS, GrafTech has adopted the GrafTech International Ltd. Omnibus Equity
Incentive Plan (the “Plan”);
WHEREAS, Section 7 of the Plan provides for the grant to Participants of
equity-based or equity-related awards, including restricted stock units
(“RSUs”).
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
1.Grant of RSUs. Pursuant to, and subject to, the terms and conditions set forth
herein and in the Plan, GrafTech hereby grants to the Participant [●] RSUs. Each
RSU represents a conditional right to receive one share of Common Stock.
2.    Grant Date. The grant date of the RSUs hereby granted is [●], 2020 (“Grant
Date”).
3.    Vesting. Subject to the provisions of Section 5 hereof and to the
Participant’s continued Employment with the Company through each applicable
date, the RSUs shall vest in accordance with the following schedule (each such
date, a “Vesting Date”):
(a)
[ ] RSUs shall vest on the first anniversary of the Grant Date;

(b)
[ ] RSUs shall vest on the second anniversary of the Grant Date;

(c)
[ ] RSUs shall vest on the third anniversary of the Grant Date;

(d)
[ ] RSUs shall vest on the fourth anniversary of the Grant Date; and

(e)
[ ] RSUs shall vest on the fifth anniversary of the Grant Date;

4.    Dividend Equivalents. Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, GrafTech hereby awards to the
Participant a right to receive in respect of each RSU held by the Participant on
a dividend record date occurring after the Grant Date and prior to the date of
settlement of the RSUs pursuant to Section ‎6 of this Agreement the equivalent
value of any ordinary cash dividends that are paid on a share of Common Stock
(“Dividend Equivalent”), subject to the terms of this Section ‎4. The Dividend
Equivalents will be reinvested in the form of additional RSUs (“Dividend
Equivalent Units”) determined by dividing the value of the Dividend Equivalent
by the Fair Market Value of a share of Common Stock on GrafTech’s dividend
payment date. Dividend Equivalents will also accrue on the Dividend Equivalent
Units (and be reinvested into additional Dividend Equivalent Units). Dividend
Equivalent Units will in all cases be subject to the same terms and conditions,
including but not limited to those related to vesting, transferability,
forfeiture and settlement, that apply to the corresponding RSU under this
Agreement and the Plan.
5.    Change in Control. In the event of a Change in Control, any
then-outstanding unvested RSUs shall immediately vest in full as of the date of
such Change in Control (even in the event the Participant’s Employment is
terminated on the date of such Change in Control). For purposes of this
Agreement, a “Change in Control” shall occur upon (i) Brookfield Asset
Management Inc. and any affiliates thereof (the “Majority Stockholder”) ceasing
to own stock of GrafTech that constitutes at least thirty percent (30%) of the
total fair market value or total Voting Power of the stock of GrafTech or (ii)
any one person, or more than one person acting as a group (as defined under
Treasury Regulation § 1.409A-3(i)(5)(v)(B)) other than GrafTech, the Majority
Stockholder or any employee benefit plan sponsored by GrafTech acquires
ownership of stock of GrafTech that, together with stock held by such person or
group, constitutes one hundred percent (100%) of the total fair market value or
total Voting Power of the stock of GrafTech.
6.    Delivery of Common Stock. Subject to Section 10 hereof, as soon as
practicable following the applicable Vesting Date (or, if applicable, the date
of a Change in Control for any RSUs vesting pursuant to Section 5 hereof) but in
any event no later than the end of the calendar year in which such Vesting Date
or Change in Control occurs, as applicable, GrafTech shall deliver one share of
Common Stock to the Participant in respect of each vested RSU and shares, if
any, in respect of such vested RSUs deliverable under Section 5 hereof; provided
that to the extent required to avoid accelerated taxation and tax penalties
under Section 409A of the Code, such shares (and cash, if any) will be delivered
six months and one day after the Participant’s separation from service (or the
Participant’s death, if earlier).
7.    Forfeiture. Other than as set forth in Section 5 of this Agreement, any
unvested RSUs shall expire and be forfeited upon the termination of
Participant’s Employment for any reason without any consideration and the
Participant shall have no further rights thereto.
8.    Transferability. No RSUs may be sold, pledged, hypothecated, or otherwise
encumbered or subject to any lien, obligation, or liability of the Participant
to any party (other than GrafTech), or assigned or transferred by such
Participant, but immediately upon such purported sale, assignment, transfer,
pledge, hypothecation or other disposal of any RSU will be forfeited by the
Participant and all of the Participant’s rights to such RSU shall immediately
terminate without any payment or consideration from GrafTech.
9.    Incorporation of Plan. All terms, conditions and restrictions of the Plan
are incorporated herein and made part hereof as if stated herein. If there is
any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan shall govern (unless otherwise stated
therein). All capitalized terms used and not defined herein shall have the
meaning given to such terms in the Plan.
10.    Taxes. To the extent required by applicable federal, state, local or
foreign law, the Participant shall make arrangements satisfactory to GrafTech
for the satisfaction of any withholding tax obligations that arise with respect
to the vesting of the RSUs in accordance with Section 13 of the Plan. GrafTech
shall not be required to deliver shares of Common Stock to the Participant until
it determines such obligations are satisfied.
11.    Construction of Agreement. Any provision of this Agreement (or portion
thereof) which is deemed invalid, illegal or unenforceable in any jurisdiction
shall, as to that jurisdiction and subject to this section, be ineffective to
the extent of such invalidity, illegality or unenforceability, without affecting
in any way the remaining provisions thereof in such jurisdiction or rendering
that or any other provisions of this Agreement invalid, illegal, or
unenforceable in any other jurisdiction. If any covenant should be deemed
invalid, illegal or unenforceable because its scope is considered excessive,
such covenant shall be modified so that the scope of the covenant is reduced
only to the minimum extent necessary to render the modified covenant valid,
legal and enforceable. No waiver of any provision or violation of this Agreement
by GrafTech shall be implied by GrafTech’s forbearance or failure to take
action. No provision of this Agreement shall be given effect to the extent that
such provision would cause any tax to become due under Section 409A of the Code.
12.    Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.
13.    No Special Employment Rights; No Right to Award. Nothing contained in the
Plan or any Stock Incentive Award shall confer upon any Participant any right
with respect to the continuation of his or her Employment with the Company or
interfere in any way with the right of the Company at any time to terminate such
Employment or to increase or decrease the compensation of the Participant from
the rate in existence at the time of the grant of the RSUs. The rights or
opportunity granted to the Participant on the making of a Stock Incentive Award
shall not give the Participant any rights or additional rights to compensation
or damages in consequence of either: (i) the Participant giving or receiving
notice of termination of his or her office or Employment; (ii) the loss or
termination of his or her office or Employment with the Company for any reason
whatsoever; or (iii) whether or not the termination (and/or giving of notice) is
ultimately held to be wrongful or unfair.
14.    Stockholder’s Rights. The Participant shall have no rights as a
stockholder of GrafTech with respect to any shares of Common Stock in respect of
the RSUs awarded under this Agreement until the date of issuance to the
Participant of a certificate or other evidence of ownership representing such
shares of Common Stock in settlement thereof. For purposes of clarification, the
Participant shall not have any voting or dividend rights with respect to the
shares of Common Stock underlying the RSUs prior to settlement.
15.    Data Privacy. By participating in the Plan each Participant consents to
the collection, holding, processing and transfer of data relating to the
Participant and, in particular, to the processing of any sensitive personal data
by the Company for all purposes connected with the operation of the Plan,
including, but not limited to: (i) holding and maintaining details of the
Participant and his or her participation in the Plan; (ii) transferring data
relating to the Participant and his or her participation in the Plan to the
Company registrars or brokers, the plan administrator or any other relevant
professional advisers or service providers to the Company; (iii) disclosing
details of the Participant and his or her participation in the Plan to a bona
fide prospective purchaser of the Company (or the prospective purchaser's
advisers), and (iv) with respect to Participants Employed in the European
Economic Area, transferring data relating to the Participant and his or her
participation in the Plan under (i) to (iii) above to a person who is resident
in a country or territory outside the European Economic Area that may not
provide the same statutory protection for the data as countries within the
European Economic Area.
16.    Integration. This Agreement, and the other documents referred to herein
or delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan. This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.
17.    Clawback Policies. Notwithstanding anything in the Plan to the contrary,
GrafTech will be entitled, to the extent permitted or required by applicable
law, Company policy and/or the requirements of an exchange on which GrafTech’s
shares of Common Stock are listed for trading, in each case, as in effect from
time to time, to recoup compensation of whatever kind paid by GrafTech or any of
its affiliates at any time to a Participant under the Plan and the Participant,
by accepting this award of RSUs pursuant to the Plan and this Agreement, agrees
to comply with any Company request or demand for such recoupment. In addition, a
Participant’s rights, payments, gains and benefits with respect to a Stock
Incentive Award (whether granted hereunder or under any prior Award Agreement)
shall be subject to, in the sole and good faith judgment of the Committee,
reduction, cancellation, forfeiture or recoupment if the Participant engages in
Detrimental Conduct (as defined below); provided, that any change to the terms
of the Stock Incentive Awards shall be effected in a way that causes the Stock
Incentive Awards to be excluded from the application of, or to comply with,
Section 409A of the Code. For the purposes of this Agreement, “Detrimental
Conduct” means activities which have been, are or would reasonably be expected
to be detrimental to the interests of the Company, as determined in the sole and
good faith judgment of the Committee. Such activities include unlawful conduct
under securities, antitrust, tax or other laws, improper disclosure or use of
confidential or proprietary information or trade secrets, competition with or
improper taking of a corporate opportunity of any business of the Company,
failure to cooperate in any investigation or legal proceeding, or
misappropriation of property.
18.    Policy Against Insider Trading. By accepting the RSUs, the Participant
acknowledges that the Participant is bound by all the terms and conditions of
GrafTech’s insider trading policy as may be in effect from time to time.
19.    280G Provisions. Notwithstanding any other provision of this Agreement or
any other plan, arrangement, or agreement to the contrary, if any of the
payments or benefits provided or to be provided by the Company to the
Participant or for the Participant’s benefit pursuant to the terms of this
Agreement or otherwise (“Covered Payments”) constitute parachute payments
(“Parachute Payments”) within the meaning of Section 280G of the Code and would,
but for this Section 19 subject to the excise tax imposed under Section 4999 of
the Code (or any successor provision thereto) or any similar tax imposed by
state or local law or any interest or penalties with respect to such taxes
(collectively, the “Excise Tax”), then the Covered Payments shall be payable
either (i) in full or (ii) after reduction to the minimum extent necessary to
ensure that no portion of the Covered Payments is subject to the Excise Tax,
whichever of the foregoing (i) or (ii) results in the Participant’s receipt on
an after-tax basis of the greatest amount of benefits after taking into account
the applicable federal, state, local and foreign income, employment and excise
taxes (including the Excise Tax), notwithstanding that all or some portion of
such benefits may be taxable under the Excise Tax.
Unless the Company and the Participant otherwise agree in writing, any
determination required under this Section 19 shall be made in writing in good
faith by a nationally recognized accounting firm (the “Accountants”). In the
event of a reduction in Covered Payments hereunder, the reduction of the total
payments shall apply as follows, unless otherwise agreed in writing and such
agreement is in compliance with Section 409A of the Code: (i) first, any cash
severance payments due shall be reduced and (ii) second, any acceleration of
vesting of any equity shall be deferred with the tranche that would vest last
(without any such acceleration) first deferred. For purposes of making the
calculations required by this Section 19, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of the Code,
and other applicable legal authority. The Company and the Participant shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 19. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section 19.
If notwithstanding any reduction described in this Section 19, the Internal
Revenue Service (“IRS”) determines that the Participant is liable for the Excise
Tax as a result of the receipt of the Covered Payments, then the Participant
shall be obligated to pay back to the Company, within thirty (30) days after a
final IRS determination or in the event that the Participant challenges the
final IRS determination, a final judicial determination a portion of such
amounts equal to the “Repayment Amount.” The Repayment Amount shall be the
smallest such amount, if any, as shall be required to be paid to the Company so
that the Participant’s net after-tax proceeds with respect to any payment of the
Covered Payments (after taking into account the payment of the Excise Tax and
all other applicable taxes imposed on the Covered Payments) shall be maximized.
The Repayment Amount with respect to the payment of Covered Payments shall be
zero if a Repayment Amount of more than zero would not result in the
Participant’s net after-tax proceeds with respect to the payment of the Covered
Payments being maximized. If the Excise Tax is not eliminated pursuant to this
paragraph, the Participant shall pay the Excise Tax. Notwithstanding any other
provision of this Section 19, if (i) there is a reduction in the payment of
Covered Payments as described in this Section 19, (ii) the IRS later determines
that the Participant is liable for the Excise Tax, the payment of which would
result in the maximization of the Participant’s net after-tax proceeds
(calculated as if the Covered Payments had not previously been reduced), and
(iii) the Participant pays the Excise Tax, then the Company shall pay to the
Participant those Covered Payments which were reduced pursuant to this Section
19 contemporaneously or as soon as administratively possible after the
Participant pays the Excise Tax so that the Participant’s net after-tax proceeds
with respect to the payment of Covered Payments are maximized.
20.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.
21.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
the provisions governing conflict of laws.
22.    Participant Acknowledgment. The Participant hereby acknowledges receipt
of a copy of the Plan. The Participant hereby acknowledges that all decisions,
determinations and interpretations of the Committee in respect of the Plan and
this Agreement shall be final and conclusive. The Participant acknowledges that
there may be adverse tax consequences upon vesting of the RSUs or disposition of
the underlying shares of Common Stock and that the Participant should consult a
tax advisor prior to such vesting or disposition.
*    *    *    *    *



IN WITNESS WHEREOF, GrafTech has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on his or her own behalf, thereby representing that the Participant
has carefully read and understands this Agreement and the Plan as of the day and
year first written above.
GrafTech International Ltd.


_____________________________
By:    
Title:    


_____________________________
Participant:





